DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 10 February 2021 has been entered.  The previous 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections of claims 8-10 are hereby withdrawn due to amendment.  New claims 13-14 have been added.  Claims 1-14 are pending in the application, with claims 1-7 and 11-12 being withdrawn from further consideration as being drawn to a nonelected invention.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a ventilation port through which air flows out of the casing (see claim 8, lines 5-6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “the ventilation port” in lines 8 and 11 of claim 8 is unclear which renders the claim indefinite.  It is unclear which ventilation port is being referred to, as there are multiple ventilation ports recited in the claim (see claim 8, lines 2 and 5-6).  Thus, it is unclear in which direction the ventilation port cover extends (with respect to which ventilation port) and, in the first form, which ventilation port the ventilation port cover covers.  One of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 9-10 and 13-14 are also rejected under 35 U.S.C. 112(b) due to their dependency on claim 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (JP 2007223450 A), in view of Nuiry et al. (US 6,430,879).
Regarding claim 8, Adachi et al. discloses an air conditioner (¶0001) comprising:
a casing (¶0009, lines 9-12; Fig. 7, element 1) in which is formed ventilation ports (¶0010, lines 1-9; Figs. 7-8, element 15 and upper part of element 14 between element 21A) communicating with an air-conditioning target room to be air-conditioned (i.e., vehicle/car; ¶0010, lines 1-5);

a ventilation port cover (¶0016, lines 8-9; Figs. 7-8, element 23A)…, the ventilation port cover (Figs. 7-8, element 23A) being mutually transformable (¶0016, lines 10-12) between a first form (i.e., blockade; ¶0017; see Figs. 7-8) and a second form (i.e., open; ¶0017)…, the ventilation port cover (Figs. 7-8, element 23A) in the first form (Figs. 7-8) covering (i.e., blockade; ¶0017; see Figs. 7-8) the ventilation port (Fig. 8, upper part of element 14 between element 21A) from an interior (see Figs. 7-8, interior of element 1) of the casing (Fig. 7, element 1),….
Adachi et al. does not explicitly disclose a ventilation port cover (Figs. 7-8, element 23A) having a stretching-contracting structure body freely stretching and contracting in an extension direction of the ventilation port (Fig. 8, upper part of element 14 between element 21A), the ventilation port cover (Figs. 7-8, element 23A) being mutually transformable (¶0016, lines 10-12) between a first form (Figs. 7-8) and a second form (i.e., open; ¶0017) more compactly contracted in the extension direction than the first form (Figs. 7-8),…the ventilation port cover (Figs. 7-8, element 23A) being formed of sections, each section having two parallel side portions, the two side portions extending in a direction perpendicular to an upper portion extending between the side portions.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air conditioner disclosed by Adachi et al. by including a cover having a stretching-contracting structure body freely stretching and contracting in an extension direction of an area/space, the cover being mutually transformable between a first form and a second form more compactly contracted in the extension direction than the first form, the cover being formed of sections, each section having two parallel side portions, the two side portions extending in a direction perpendicular to an upper portion extending between the side 
Regarding claim 9, the combination of Adachi et al. and Nuiry et al. discloses the air conditioner according to claim 8.  Adachi et al., in view of Nuiry et al., after the modifications, further discloses wherein the stretching-contracting structure body (Nuiry et al.: see Figs. 1-2) of the ventilation port cover (Adachi et al.: Figs. 7-8, element 23A; Nuiry et al.: Figs. 1-2, element 10) is a bellows structure body or a telescopic structure body (Nuiry et al.: col. 2, lines 11-15; see Figs. 1-2).
Regarding claim 10, the combination of Adachi et al. and Nuiry et al. discloses the air conditioner according to claim 8.  Adachi et al., in view of Nuiry et al., after the modifications, further discloses wherein the ventilation port cover (Adachi et al.: Figs. 7-8, element 23A; Nuiry et al.: Figs. 1-2, element 10) in the first form (Adachi et al.: Figs. 7-8; Nuiry et al.: Fig. 2) entirely covers (Adachi et al.: i.e., blockade; ¶0017; see Figs. 7-8) the ventilation port (Adachi et al.: Fig. 8, upper part of element 14 between element 21A), and in the second form (Adachi et al.: i.e., open; ¶0017; Nuiry et al.: Fig. 1) is fixed to a position (Nuiry et al.: col. 2, lines 20-23) in which the ventilation port (Adachi et al.: Fig. 8, upper part of element 14 between element 21A) is entirely open (Adachi et al.: ¶0017).
claim 14, the combination of Adachi et al. and Nuiry et al. discloses the air conditioner according to claim 8.  Adachi et al., in view of Nuiry et al., after the modifications, further discloses wherein each section (Nuiry et al.: Figs. 1-2, elements 30, 40, 50, and 60) of the ventilation port cover (Adachi et al.: Figs. 7-8, element 23A; Nuiry et al.: Figs. 1-2, element 10) has a size that is different from (Nuiry et al.: col. 2, lines 23-28; see Figs. 1-2) an adjacent section (Nuiry et al.: Figs. 1-2, elements 30, 40, 50, and 60).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al., in view of Nuiry et al., as applied to claim 8 above, further in view of Sommer (DE 29700682 U1).
	Regarding claim 13, the combination of Adachi et al. and Nuiry et al. discloses the air conditioner according to claim 8.  Adachi et al. and Nuiry et al. do not explicitly disclose wherein the ventilation port cover (Adachi et al.: Figs. 7-8, element 23A; Nuiry et al.: Figs. 1-2, element 10) is formed from a silicone resin.
	However, Sommer teaches roofing (¶0003-0005) wherein a roof covering (¶0004-0006; ¶0011, lines 5-6) is formed from a silicone resin (¶0011, lines 1-4).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air conditioner disclosed by Adachi et al. and Nuiry et al. by including a roof covering is formed from a silicone resin, as taught by Sommer. One of ordinary skill in the art would have been motivated to make this modification in order to further ensure the ventilation port cover will produce weather-resistant and water-repellent properties (Sommer: ¶0011, lines 1-4).
Response to Arguments
Applicant’s arguments with respect to claim 8 have been considered but are moot because the new ground of rejection does not rely on the current combination of references applied.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M ODELL whose telephone number is (571)272-4028.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M.O./Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762